NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 17-1563
                                        ___________

                                    GURPREET SINGH,
                                                Petitioner

                                              v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                           Respondent
                    ____________________________________

                        On Petition for Review of an Order of the
                              Board of Immigration Appeals
                               (Agency No. A208-676-674)
                     Immigration Judge: Honorable Walter A. Durling
                       ____________________________________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on November 14, 2017

               Before: AMBRO, KRAUSE, and RENDELL, Circuit Judges

                            (Opinion filed: November 15, 2017)
                                        ___________

                                         OPINION*
                                        ___________

KRAUSE, Circuit Judge.

      Petitioner Gurpreet Singh, a native and citizen of India, petitions for review of an

order of the Board of Immigration Appeals (BIA), which affirmed the Immigration


      *
          This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
Judge’s (IJ) order of removal and denial of his requests for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). Because the

BIA’s decision was supported by substantial evidence, we will deny the petition for

review.

I.     Background

       Around three years ago, Singh, a Sikh living in Punjab, India, joined the Mann

Party, a minority political party in that region. He quickly became a visible supporter of

the party, attending meetings and rallies and putting up posters around his community.

Singh alleges that, as a result, he became a target of the rival Badal Party, Punjab’s

majority party, whose members not only threatened him but violently attacked him two

times, the second of which led to a 10-day stay in the hospital. To help him avoid the

threats and violence, Singh’s father sent him to stay with a family friend in Delhi, some

300 miles from Punjab, but, after the threats continued, Singh left Delhi and eventually

made his way to the United States to seek asylum.

       The Department of Homeland Security instituted removal proceedings against

Singh, after which he formally applied for asylum as well as withholding of removal and

CAT protection. After a hearing at which Singh testified, the IJ denied all three of his

requests for relief and ordered him removed, concluding that he was not credible and that

his corroborating evidence was insufficient. The BIA upheld the IJ’s decision and

dismissed Singh’s appeal.


does not constitute binding precedent.        2
II.       Jurisdiction and Standard of Review

          The BIA had jurisdiction over Singh’s appeal from the IJ’s removal order under 8

C.F.R. § 1003.1(b)(3), and we have jurisdiction over his petition for review of the BIA’s

final order of removal under 8 U.S.C. § 1252(a). Where the BIA issues its own opinion

and relies on reasoning from the IJ’s opinion, we review both decisions. Sandie v. Att’y

Gen., 562 F.3d 246, 250 (3d Cir. 2009). We review the BIA’s legal conclusions de novo

and its adoption of the IJ’s factual findings for substantial evidence. Alimbaev v. Att’y

Gen., 872 F.3d 188, 194, 196 (3d Cir. 2017). Where, as here, the BIA also has adopted

the IJ’s credibility determination, we give that determination “exceptional deference.” Id.

at 196.

III.      Discussion

          In his petition for review, Singh challenges the IJ’s negative credibility finding

and asserts that the IJ erred in rejecting the evidence corroborating his claims. For the

reasons set forth below, we reject both arguments.

          A.     The IJ’s Credibility Finding

          Singh initially contends that the IJ’s credibility finding was based on three

determinations that each lacked support in the record. First, Singh disputes the IJ’s

conclusion that it is implausible he would be targeted—at least to the extent he claimed—

for political persecution given that he was only a regular Mann Party worker. In support

of this challenge, Singh points to evidence in the record showing that “low level [Mann]
                                                3
workers do face intimidation and political violence,” Pet. Br. 12, and argues that where

an “IJ bases an adverse credibility determination in part on ‘implausibility’ . . . , such a

conclusion will be properly grounded in the record only if it is made against the

background of the general country conditions,” Dia v. Ashcroft, 353 F.3d 228, 249 (3d

Cir. 2003) (en banc). Here, however, the IJ considered such country conditions,

accepting the possibility that Singh would be subject to “violence from members of

opposing political parties,” but finding “not believable” the notion that, as a regular

worker, Singh would be targeted by the Badal to the extent of, for example, an alleged

“common effort” by Badal members to “locate him over 500 kilometers away” in Delhi.

App. 9. Significantly, the portions of the record that Singh identifies, which describe

political violence in India in general terms, do not undermine the IJ’s conclusion on this

point.

         Second, Singh argues that the IJ erred in finding his affidavit inconsistent with his

testimony as to whether, after he sought refuge in Delhi, Badal members traveled all the

way from Punjab to Delhi to threaten him in person. But, as the BIA correctly

concluded, this finding also was adequately supported by the record. Singh’s affidavit

nowhere mentioned that he received in-person threats in Delhi, and while he

subsequently testified that he did receive such threats, he failed to provide any clear

explanation for his failure to include this information in his affidavit.

         Third, Singh asserts that the IJ erred in finding an inconsistency between, on the

one hand, his testimony that he was attacked by Badal members on February 2, 2015, and
                                               4
received treatment at a medical clinic that same day, and, on the other hand, a copy of the

receipt from the medical clinic with a date reading “2-4-2015,” App. 10. While Singh

suggests that the IJ “fail[ed] to consider that it might simply be a mistaken date” on the

receipt, Pet. Br. 11, the record shows, as the BIA noted, that the IJ did consider this

possibility and found it “wholly unconvincing.” App. 10. Although we agree with Singh

that an isolated instance of a witness being unable to “recall [the] specific . . . date[]” of

an event that occurred more than a year earlier might not, on its own, amount to more

than an “insignificant testimonial inconsistenc[y]” itself, Alimbaev, 872 F.3d at 198

(quoting Chen v. Gonzalez, 434 F.3d 212, 220 (3d Cir. 2005)), the other evidence on

which the IJ relied here was sufficient, in any event, to justify his credibility

determination.1

       Singh also contends that the IJ’s credibility determination was based in part on

two improper considerations outside the record: (1) the IJ’s dismissive observation that

over the past year he had held hearings on “well over 75 Indian nationals seeking

asylum” and nearly all of their applications were “based upon violence from Badal Party

members,” App. 12; and (2) the IJ’s admission that he independently “conducted an

Internet search” that cast doubt on a portion of Singh’s affidavit, App. 10. Singh is



       1
         Singh also points out that the IJ erred in finding an inconsistency between his
testimony and his affidavit as to whether he had sought assistance from the Indian police.
The BIA expressly recognized this finding was error but still held that the IJ’s negative
credibility finding was “otherwise supported.” App. 4. For the reasons we have
explained, we agree.
                                               5
correct that our deference to the IJ on credibility questions is “expressly conditioned on

support in the record,” Jishiashvili v. Att’y Gen., 402 F.3d 386, 392 (3d Cir. 2005), and so

we “expect . . . [IJs] . . . [to] confine[]” their decisionmaking to “evidence in the record”

and not to venture into “impermissible conjecture.” Abdulrahman v. Ashcroft, 330 F.3d
587, 598 (3d Cir. 2003). And it does appear that the IJ here exceeded the bounds of the

record. We conclude, however, that this error is not a due process violation and thus is

insufficient to disturb the IJ’s ultimate determination. As the BIA explained, the IJ did

not “rel[y] on either of th[ose] comments in his holding,” App. 3, and, for the reasons we

have discussed, “it remains true that the IJ engaged in [an] otherwise appropriate adverse

credibility determination[],” Abdulrahman, 330 F.3d at 598.

       In sum, we conclude that the BIA did not err in upholding the IJ’s credibility

determination.

       B.     The IJ’s Rejection of Corroborating Evidence

       Singh challenges separately the IJ’s rejection of corroborating evidence in the

form of affidavits from Singh’s family and acquaintances in India. The IJ considered

these affidavits, but found them “suspicious” on the grounds that they were all “very

similar,” sharing the “same format as well as the same letterhead and typewriting.” App.

11. While Singh argues we should reject this conclusion as “speculat[ion]” and “mere

conjecture,” Pet. Br. 14, the IJ carefully examined each of the affidavits in question and

based his conclusion on the undisputed similarities among them. Under these

circumstances, we agree with the BIA that the IJ’s rejection of the affidavits was
                                              6
“supported by reasonable, substantial, and probative evidence on the record considered as

a whole.” Alimbaev, 872 F.3d at 196.

                                       *    *    *

      In sum, we conclude that both the IJ’s negative credibility finding and his rejection

of the alleged corroborating evidence were supported by substantial evidence, and we

therefore will uphold the BIA’s denial of Singh’s request for asylum. As “the threshold

for asylum is lower than for protection under the withholding of removal or CAT

provisions,” our denial of Singh’s asylum request “necessarily requires that [his] CAT

and withholding claims be rejected as well.” Yu v. Att’y Gen., 513 F.3d 346, 349 (3d Cir.

2008). For the foregoing reasons, the petition for review will be denied.




                                            7